DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




ALLSTATE INSURANCE COMPANY, CHRISTINE BROGAN, GEORGE
    NAFTZINGER, JOHN CONNOLLY, MICHAEL SNELL, GARY
               MELLINI, and EVA MC INTEE,

                             Petitioners,

                                  v.

    JESSE LEE RAY, as personal representative of the Estate of
                Deborah L. Veilleux, deceased,

                             Respondent.


                           No. 2D21-2912



                         September 30, 2022

Petition for Writ of Certiorari to the Circuit Court for Hillsborough
County; Caroline Tesche Arkin, Judge.

Kansas R. Gooden of Boyd & Jenerette, P.A., Miami, for Petitioners.

Daniel L. Greene and Brent G. Steinberg of Swope Rodante, P.A.,
Tampa, for Respondent.


STARGEL, Judge.
     This proceeding arises from a bad faith action brought by

Jesse Lee Ray, as personal representative of the Estate of Deborah

L. Veilleux (the Estate), against Allstate Insurance Company.

Allstate, along with several of its employees (the Petitioners), seek

certiorari review of an order compelling Allstate to produce

documents from the employees' personnel files and documents

pertaining to Allstate's business goals, strategies, and metrics. We

grant the petition in part.

                              Background

     In 2006, Veilleux was at fault in an accident with Gerald Aloia

while he was on his motorcycle, rendering him a paraplegic.1 After

Aloia and Allstate, Veilleux's insurer, were unable to agree to a

settlement within Veilleux's policy limits, Aloia filed suit against the

Estate. The case went to trial on damages, and the jury returned a

verdict in favor of Aloia in excess of $44 million. The Estate moved

for a new trial or for remittitur, and the trial court allowed the

Estate to elect either to have a new trial or to accept a remitted

verdict. Allstate chose to accept the remitted verdict on behalf of



     1   Veilleux died in 2007 from unrelated causes.

                                   2
the Estate, and an amended final judgment was entered against the

Estate in the amount of $21,879,414.

     The Estate then sued Allstate for bad faith for failing to reach

a settlement and for breaching its duty to defend by rejecting the

opportunity to have a new trial, thereby binding the Estate to the

judgment amount. During discovery, the Estate sought various

categories of documents, including the personnel files of several

Allstate employees involved in the underlying claim as well as

documents reflecting the "goals, strategies, objectives, performance

metrics[,] or business targets" for Allstate's claims department.

Allstate objected to these requests on several grounds, including

relevance, privacy, attorney-client privilege, and work product.

     After a hearing on the Estate's motion to compel, the trial

court ordered Allstate to produce the requested documents.

Regarding the personnel records, the court found that there "was at

least enough of a connection to the underlying claim that they

would be relevant." While the court ordered redaction of any "social

security numbers, telephone numbers, drug test results,

information relating to an employee's family's financial situation, or

protected health information," it did not address Allstate's attorney-


                                  3
client privilege or work product claims. The trial court further

stated that it was "troubled" by the request for information

concerning Allstate's business goals and metrics but nevertheless

ordered production of those document as well.

                               Analysis

     "[R]eview by certiorari is appropriate when a discovery order

departs from the essential requirements of law, causing material

injury to a petitioner throughout the remainder of the proceedings

below and effectively leaving no adequate remedy on appeal."

Allstate Ins. Co. v. Langston, 655 So. 2d 91, 94 (Fla. 1995) (citing

Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097, 1099 (Fla. 1987)).

The latter two requirements are jurisdictional and must be satisfied

before an appellate court can determine whether there was a

departure from the essential requirements of the law. Parkway

Bank v. Fort Myers Armature Works, Inc., 658 So. 2d 646, 648-49

(Fla. 2d DCA 1995).

     In the instant petition, the Petitioners have raised numerous

issues regarding the trial court's order compelling production. We

conclude that two of those issues meet the requirements outlined

above and thus merit relief.


                                   4
     First, we agree with the Petitioners that the portion of the trial

court's order compelling production of Allstate's employee personnel

files violates the employees' fundamental privacy rights under the

Florida Constitution. See Alterra Healthcare Corp. v. Est. of Shelley,

827 So. 2d 936, 941 (Fla. 2002) (recognizing that the constitutional

right to privacy "may, under certain circumstances, extend to

personal information contained in nonpublic employee personnel

files"); see also Walker v. Ruot, 111 So. 3d 294, 295 (Fla. 5th DCA

2013) ("Personnel files undoubtedly contain private information.").

     As a preliminary matter, we note that individual employees

whose personnel files are the subject of the Estate's discovery

requests are not parties to the underlying bad faith action, and,

with the exception of Mike Snell, who objected during his

deposition, they did not have the opportunity to personally raise a

privacy objection. Under these circumstances, certiorari is an

appropriate avenue for the employees to obtain relief from the trial

court's order. See Nussbaumer v. State, 882 So. 2d 1067, 1072

(Fla. 2d DCA 2004) (explaining that certiorari is appropriate where a

nonparty to the underlying proceedings "does not have an adequate

remedy by appeal" (citing Briggs v. Salcines, 392 So. 2d 263 (Fla. 2d


                                   5
DCA 1980))); see also Walker, 111 So. 3d at 295 (entertaining

privacy argument where "Walker was named as a defendant, but he

had not been served with the complaint as his whereabouts were

unknown, so he lacked the opportunity to personally assert a

privacy objection").

     Turning to the merits of the privacy issue, we conclude that

the trial court departed from the essential requirements of the law

by compelling production of documents from the personnel files

without conducting an in-camera review. See Walker, 111 So. 3d at

294-96 (holding that trial court departed from the essential

requirements of law by ordering Walker's employer to disclose his

personnel file without first conducting an in-camera inspection, as

the file likely contained information "which would not be relevant to

th[e] lawsuit, but would be highly intrusive to Walker's privacy

interests if disclosed"); see also Muller v. Wal-Mart Stores, Inc., 164

So. 3d 748, 750 (Fla. 2d DCA 2015) (quashing discovery order

compelling production of servicemember's military personnel file

without in-camera review); James v. Veneziano, 98 So. 3d 697, 698-

99 (Fla. 4th DCA 2012) (holding that in-camera review of private




                                   6
medical records was necessary to determine the extent to which the

records were relevant).

     While the Estate's discovery requests in this case stop short of

seeking wholesale production of the personnel files, they still

encompass numerous categories of potentially irrelevant

information which, if disclosed, could jeopardize the employees'

privacy interests. Although the trial court made a commendable

effort to protect the employees' privacy by requiring the redaction of

personal information such as social security numbers, telephone

numbers, and protected health information, the Estate's sweeping

discovery requests still pose a significant risk to the employees'

privacy rights. Therefore, in this situation, an in-camera review of

the personnel files is necessary "in order to segregate the relevant

documents which [are] discoverable from the irrelevant documents

which [are] not." Walker, 111 So. 3d at 296.

     The second issue that merits relief involves Allstate's claims

that certain documents from the personnel files of John Connolly

and Christine Brogan are privileged. See Harborside Healthcare,

LLC v. Jacobson, 222 So. 3d 612, 615 (Fla. 2d DCA 2017)

("Certiorari relief is . . . appropriate in cases which allow discovery


                                    7
of privileged information because once such information is

disclosed, there is 'no remedy for the destruction of the privilege

available on direct appeal.' " (quoting Coates v. Akerman, Senterfitt

& Eidson, P.A., 940 So. 2d 504, 506 (Fla. 2d DCA 2006))). Allstate

points out that because Connolly works as Allstate's in-house

counsel, any documents in his personnel file containing legal advice

or analysis are covered by attorney-client privilege.2 Allstate further

avers that both Connolly and Brogan—the adjuster who handled

the bad faith claim—prepared documents containing their mental

impressions regarding the bad faith claim that constitute protected

work product.3

     The trial court departed from the essential requirements of the

law by entering the order compelling production without conducting

an in-camera review of the documents at issue or even addressing


     2Attorney-client privilege "extends to communications between
employees and in-house general counsel, whether oral, contained in
documents or contained in a database." Ford Motor Co. v. Hall-
Edwards, 997 So. 2d 1148, 1153 (Fla. 3d DCA 2008).

     3 We reject the Estate's contention that Allstate's attorney-
client privilege and work product arguments are unpreserved.
Allstate lodged objections on these grounds in its response to the
Estate's production requests and reiterated those objections during
the hearing on the motion to compel.

                                   8
Allstate's privilege claims. See East Bay NC, LLC v. Est. of Djadjich

ex rel. Reddish, 273 So. 3d 1141, 1144 (Fla. 2d DCA 2019) ("When

parties dispute that documents are protected under certain

statutory provisions, the proper course is for the trial court to

conduct an in-camera inspection to determine if the requested

documents are discoverable." (citing Tampa Med. Assocs. v. Est. of

Torres, 903 So. 2d 259, 262 (Fla. 2d DCA 2005))); Harborside

Healthcare, 222 So. 3d at 616 ("[I]t may be a departure from the

essential requirements of the law when the trial court requires

production of documents—without explanation—despite objections

that statutory protections apply." (citing Bartow HMA, LLC v.

Kirkland, 171 So. 3d 783, 785 (Fla. 2d DCA 2015))); Patrowicz v.

Wolff, 110 So. 3d 973, 974 (Fla. 2d DCA 2013) ("The failure to

address whether a claimed privilege applies prior to ordering the

disclosure of documents is a departure from the essential

requirements of the law.").

     While the Estate contends that relief is not warranted because

Allstate did not submit a privilege log, we note that the obligation to

file a privilege log does not arise until the trial court has determined

that the information sought is otherwise discoverable, i.e., after the


                                   9
trial court has ruled on any non-privilege objections. Avatar Prop.

& Cas. Ins. Co. v. Jones, 291 So. 3d 663, 667 (Fla. 2d DCA 2020)

(citing Morton Plant Hosp. Ass'n v. Shahbas, 960 So. 2d 820, 826

(Fla. 2d DCA 2007)). Therefore, because Allstate's non-privilege

objections to the requested discovery were not resolved until the

rendition of the order currently under review, we cannot agree that

Allstate's privilege claims have been waived at this juncture. See id.

                               Conclusion

        Accordingly, we grant the petition in part and quash the order

compelling production to the extent that it requires Allstate to

immediately produce the employee personnel files or any material

over which Allstate has asserted attorney-client privilege or work

product protection without the trial court first performing an in-

camera review consistent with this opinion.

        Petition granted in part and denied in part; order quashed in
part.

NORTHCUTT and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   10